Motion Granted, Appeal Reinstated, and Order filed February 25, 2021




                                       In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00905-CV
                                   ____________

      DIAMOND OFFSHORE DRILLING, INC. AND DIAMOND RIG
                  INVESTMENTS LTD, Appellants

                                         V.

                            WILLIAM BLACK, Appellee


                     On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-74728

                                      ORDER
      We abated this appeal due to appellants’ petitioning for bankruptcy. The
parties have filed a joint motion to reinstate the appeal and set a briefing schedule.
Attached to the motion is an order from the bankruptcy court lifting the automatic
stay with respect to this appeal. See 11 U.S.C. § 362(d). The motion is granted, and
the appeal is reinstated.

      The briefing schedule is as follows:
         • Appellants’ brief is due on March 31, 2021.

         • Appellee’s brief is due on April 30, 2021.

         • Appellants’ reply brief is due on May 20, 2021.

                                  PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Poissant.




                                         2